Dismissed and Memorandum Opinion filed November 26, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-01113-CV

          IN THE INTEREST OF P.R.A. AND M.V.A., CHILDREN,


                    On Appeal from the 245th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-47980

                          MEMORANDUM OPINION

      This is an attempted appeal from a contempt order. A court of appeals lacks
jurisdiction to review a contempt order on direct appeal. Tex. Animal Health
Comm’n v. Nunley, 647 S.W.2d 951, 952 (Tex. 1983).

      On October 22, 2019, notification was transmitted to the parties of this
court’s intention to dismiss the appeal for want of jurisdiction unless appellant
filed a response demonstrating grounds for continuing the appeal on or before
November 4, 2019. See Tex. R. App. P. 42.3(a). Appellant’s response fails to
demonstrate that this court has jurisdiction over the appeal.
      Accordingly, the appeal is ordered dismissed.



                                 PER CURIAM




Panel consists of Justices Zimmerer, Spain, and Hassan.




                                        2